Citation Nr: 0200829	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.  He died in July 1988.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 RO rating decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claimed as a basis to receive Dependency and 
Indemnity Compensation (DIC) 

The Board notes that the statement of the case lists an 
additional issue of eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the appellant 
has never claimed Chapter 35 benefits.  Moreover, eligibility 
for Chapter 35 educational benefits would be an additional 
result if there were a favorable finding on the issue of 
service connection for the cause of the veteran's death.  
Under the circumstances, the Board finds there is no separate 
appellate issue of Chapter 35 eligibility.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected disabilities. 

2.  The immediate cause of the veteran's death many years 
after service was cardiorespiratory arrest, due to or a 
consequence of gastrointestinal bleed secondary to peptic 
ulcer.

2.  The veteran's fatal peptic ulcer began many years after 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991);  38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from March 1945 
to November 1946.  His service medical records indicate that 
he was treated for possible early pneumonia and acute 
bronchitis while in service.  The service medical records 
show no peptic ulcer or other gastrointestinal condition, and 
the service separation examination noted the abdomen and 
viscera were normal.

Medical records from the years immediately after service show 
treatment for various ailments, but these records do not show 
peptic ulcer disease.  Medical records beginning in the early 
1960s show treatment for peptic ulcer disease (duodenal 
ulcer) with a history of symptoms beginning in 1959.

There are post-service medical records of a kidney disorder, 
and in July 1980 the Board denied service connection for a 
kidney disorder.

The veteran was not service-connected for any disability 
during his lifetime.

The veteran's death certificate indicates that he died in 
July 1988.  The immediate cause of his death was listed as 
cardiorespiratory arrest, due to or a consequence of 
gastrointestinal bleed secondary to peptic ulcer.  

In statements filed in January 2001 and April 2001, the 
appellant expressed her belief that the veteran's death was 
related to a kidney injury he sustained when he jumped out of 
a jeep and landed on the side of a rock during service.  

In a May 2001 decision, the RO denied service connection for 
the cause of the veteran's death.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The file shows that by correspondence, the 
rating decision, and the statement of the case, the appellant 
has been notified of the evidence necessary to substantiate 
her claim.  The file includes service medical records and 
pertinent post-service medical records.  The RO has given the 
appellant an opportunity to submit additional supporting 
medical evidence, but she has not done so.  The Board finds 
that the notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001);  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including peptic ulcers, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During his lifetime, the veteran had no service-connected 
disabilities.  His service medical records from his 1945-1946 
period of service show no peptic ulcer disease, and such 
condition is not shown in the year after service as required 
for presumptive service connection.  Peptic ulcer disease is 
first shown in the 1960s, with a history of symptoms starting 
in 1959.  The veteran's death certificate indicates that he 
died in 1988 as a result of bleeding from a peptic ulcer.  
The weight of the medical evidence establishes that the fatal 
peptic ulcer began many years after service and was not 
caused by any incident of service.  The cause of the 
veteran's death, peptic ulcer disease, was non-service-
connected.

The appellant apparently maintains that the veteran had a 
kidney condition due to service, and that such condition 
contributed to his death.  Service connection was denied for 
a kidney condition during the veteran's lifetime, but even if 
a kidney condition were deemed service-connected, such would 
not establish service connection for the cause of death, 
since there is no medical evidence that a kidney condition 
was implicated in the veteran's death.  As a layman, the 
appellant has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of death.  The 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

